        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION



          Plaintiff,                                             §
                                                                 §
V.                                                               §             Civil Action No. 4:20-CV-01897
                                                                 §
D. R. HORTON-TEXAS, LTD.                                         §
      Defendant.                                                 §


     D. R. HORTON-TEXAS, LTD.’S RULE 12(b)(6) MOTION TO DISMISS
                                                Preliminary Statement

          This suit is the latest in the Collinses’ five-year attempt to hinder and delay

Horton’s development of its Foster’s Ridge subdivision, which abuts the Collinses’

property. The Collinses have repeatedly claimed that a 1944 federal-court judgment

establishing the boundaries of the surveys where the Horton and Collins properties are

located is void and should be set aside. The Collinses have made these claims in the

state district court in Montgomery County, and in the Fourteenth Court of Appeals

(which affirmed the state-court judgment in Horton’s favor), in the Texas Supreme

Court (which denied the Collinses’ petition for review), and, most recently, in the

United States Supreme Court (which denied the Collinses’ petition for a writ of

certiorari).

          In this Complaint, Collins is making the same claim that he and his wife have

unsuccessfully made before—that the 1944 judgment is void and should be set aside.


4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 1 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 2 of 10




Because the Complaint involves the same parties and issues as the previous suit,

Collins cannot recover in this case and the case should be dismissed.

                                                         Brief Facts

          At its core, this case involves the ownership of land in Montgomery County,

Texas, which Horton purchased to develop a subdivision. 1 While Horton was

surveying the property in preparation for its development, the Collinses erected a fence

100 feet inside Horton’s property, which abuts the Collinses’ property on the north—

and claimed the property as their own. Horton sued the Collinses to quiet title, for

trespass, and for a declaration on the boundaries of the Horton and Collins properties.

The Collinses counterclaimed for adverse possession of the 100-foot strip that they

fenced. More than a year later, the Collinses alleged that the 100-foot strip was actually

located within a different survey—the Sieberman Survey—and they claimed title to

this survey by acquiring quitclaim deeds from persons related to the Sieberman heirs

while that suit was pending.

          Horton filed a motion for partial summary judgment for a declaration that the

Collinses could not claim property rights to the Sieberman Survey because a 1944

federal court judgment established the boundaries of the James Hodge Survey—where

the Horton property is located—and the David Thomas Survey—where the Collinses’

property is located, with no Sieberman Survey between them. Horton’s motion for



1
     The facts stated in this motion are in the court of appeals’ opinion, Collins v. D. R. Horton-Texas, Ltd., 574
     S.W.3d 39 (Tex. App.—Houston [14th Dist.] 2018, pet. denied), a copy of which is attached as Exhibit A.
     Additional facts are in Horton’s Motion for Partial Summary Judgment (Sieberman Survey Issue) filed in
     the trial court, attached to this motion as Exhibit B.


4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 2 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 3 of 10




partial summary judgment was also based on the fact that the Collinses’ deed referred

to the 1944 judgment that established the survey boundaries and, as such, they were

estopped to assert any rights to the Sieberman Survey. The 1944 judgment establishing

the survey boundaries is attached as Exhibit C. This judgment was affirmed by the

Fifth Circuit in McComb v. McCormack, 159 F.2d 219 (5th Cir. 1947). (Exhibit D).

          The trial court granted Horton’s motion, ordering that the Collinses take

nothing on their claims related in any way to the Sieberman Survey. (Exhibit E). A

jury trial was held on the Collinses’ adverse possession counterclaims, and the jury

found for Horton on all issues and the court signed a final judgment canceling the

Collinses’ adverse possession affidavit and quieting title of the disputed property in

Horton. (Exhibit F). The Fourteenth Court of Appeals affirmed this judgment. Collins

v. D. R. Horton-Texas, Ltd., 574 S.W.3d 39 (Tex. App.—Houston [14th Dist.] 2018, pet.

denied). (Exhibit A).

          This case should be dismissed because res judicata bars Collins’s suit.

                                            Arguments and Authorities

          Res judicata bars the litigation of claims that either have been litigated or should

have been raised in an earlier suit. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559,

571 (5th Cir. 2005). Dismissal under Rule 12(b)(6) on res judicata grounds is

appropriate when the elements of res judicata are apparent on the face of the pleadings.

Stone v. Louisiana Dep’t of Revenue, 590 F. App’x 332, 335-36 (5th Cir. 2014). Res

judicata applies when: (a) the parties are the same in both actions; (b) the judgment in

the prior action was rendered by a court of competent jurisdiction; (c) the final

4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 3 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 4 of 10




judgment was on the merits; and (d) the same claim or cause of action was involved

in both actions. Test Masters, 428 F.3d at 571. Here, all four elements are met because

Collins seeks to void and vacate the 1944 judgment, which is the same claim that he

(and his wife, Toni Collins) made in the state-court action in Montgomery County,

and on appeal to the Fourteenth Court of Appeals, the Texas Supreme Court, and the

United States Supreme Court.

1.        The parties are identical in both cases.

          As to the first element, the parties here and in the Montgomery County suit are

the same. D. R. Horton-Texas, Ltd. was the plaintiff and counter-defendant in the state

court case, and James K. Collins, M.D. was a defendant and counter-plaintiff in that

suit. (Collinses’ First Amended Original Answer, Affirmative Defenses and Counter-

claims attached as Exhibit G). Here, James K. Collins, M.D. is the plaintiff and D. R.

Horton-Texas, Ltd. is the defendant. (Toni Collins, James K. Collins’s wife, was also

a counter-plaintiff in the state court suit, and represents her husband in this case).

2.        The previous judgment was rendered by a court of competent jurisdiction.

          The second res judicata element was also met. The judgment in the prior action

was rendered by a court of competent jurisdiction—the district court in Montgomery

County, Texas. Additionally, the Fourteenth Court of Appeals—another court of

competent jurisdiction—affirmed the district court’s judgment, and two other courts

of competent jurisdiction—the Texas Supreme Court and the United States Supreme

Court—refused to hear any further appeals of the final judgment.




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 4 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 5 of 10




3.        The prior action was concluded by a final judgment.

          The third res judicata element was also met, as the prior action was concluded

by a final judgment on the merits. The Montgomery County district court granted a

partial summary judgment in Horton’s favor on the Sieberman Survey issue, which

involved the effect of the 1944 judgment on the survey issue before that court. (Exhibit

E). This partial summary judgment was made final when, after the jury ruled against

the Collinses on their remaining claims, the trial court signed a judgment that the

Collinses take nothing on any of their claims, and quieted title to the disputed property

in Horton. (Exhibit F).

4.        The same claim was involved in both cases.

          The fourth res judicata element was met because the same claim or cause of

action was involved in both actions. To determine whether two actions involve the

same claim or cause of action, the court applies a transactional test, in which the

critical question is whether both claims derive from the same nucleus of operative facts.

McIntyre v. Ben E. Keith Co., 754 F. App’x 262, 265 (5th Cir. 2018).

          A comparison of Collins’s Complaint in this suit and the facts alleged by him in

the state court proceeding shows that the allegations and facts are the same in both. In

his Complaint, Collins attacks the 1944 judgment, which established the survey

boundaries of the James Hodge and David Thomas Surveys. Collins asserts that the

1944 judgment is void and unenforceable and should be vacated because certain

parties were never joined in that suit. (Complaint, pars. 19-27). Collins made the same

attack on the 1944 judgment in the Montgomery County litigation. In their state court

4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 5 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 6 of 10




counterclaim, the Collinses claimed that the 1944 judgment was void as to the

Sieberman heirs, as they were not joined as parties to the suit. (Exhibit G, pp. 9-10).

          The Collinses continued to attack the 1944 judgment in their responses to

Horton’s motion for summary judgment filed in that case. In its motion, Horton relied

on the 1944 judgment, arguing that the Collinses’ claims to the Sieberman Survey had

no merit because the 1944 judgment established that there was no Sieberman Survey,

as the Court determined that the James Hodge Survey and David Thomas Survey

adjoined, with no Sieberman Survey in between. (Exhibit B). In reply, the Collinses

argued that the 1944 judgment was void as to the Sieberman heirs as they were never

served. (Defendants’ Response to Plaintiff’s Motion for Partial Summary Judgment

and Defendants’ Sur-Response to Plaintiff’s Reply to Defendant’s Response to Motion

for Partial Summary Judgment, attached as Exhibits H and I, respectively).

          The 1944 judgment was also the focus of the Collinses’ appellate brief, filed in

their appeal of the trial court’s final judgment. In that brief, the Collinses argued that

the 1944 judgment was void because the Sieberman Survey owners were not joined in

the suit and that the judgment violated the 14th Amendment of the United States

Constitution. In fact, the asserted invalidity of the 1944 judgment was the entire focus

of the Collinses’ appeal. (Brief of Appellants in No. 14-17-00764-CV; Collins v. D. R.

Horton-Texas, Ltd., attached as Exhibit J).

          The exhibits attached in support of the Complaint offer further proof that the

same nucleus of operative facts is involved in both suits. Collins attaches 14 exhibits

to his Complaint. (Complaint, par. 15, Exhibits A-M). Virtually all of these exhibits


4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 6 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 7 of 10




were either attached as a part of the Collinses’ summary judgment evidence in reply

to Horton’s motion for partial summary judgment in the state court suit, or were

attached as appendices to the Collinses’ appellate brief filed in the appeal from that

order. Exhibits A, B, E, and H of the Complaint were exhibits to Collinses’ summary

judgment response, and Exhibits C, D1, E, F, I, J, K, and L of the Complaint were

appendices to the Collinses’ appellate brief. The evidence that Collins attaches in

support of his Complaint is identical to the evidence he used to support his claims in

the trial court because the same nucleus of operative facts underlies both cases—the

validity of the 1944 judgment.

          The Collinses’ Petition for Writ of Certiorari (Exhibit K) shows just how

identical the claims are in the cases. The Petition for Certiorari is an attempted appeal

from the trial court’s decision granting the Hortons’ motion for partial summary

judgment based on the 1944 judgment. The Petition makes the same claims that are

made in the present Complaint. In the Petition, the Collinses argue that the 1944

judgment was void and should be set aside as a fraud on the Court under Rule 60(b)(3)

and (4). They also argue that the decision violates the 10th and 14th Amendments of

the United States Constitution because the Sieberman heirs were never served with

process. (Exhibit K, pp. 2-22).

          Collins makes the same claims in his Complaint. He argues that the judgment

should be vacated under the authority of Rule 60(b)(3) and (4) and that the judgment

violates the Constitution’s 10th and 14th Amendments. (Complaint, pars. 28-69).




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 7 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 8 of 10




          Proof that the facts underlying both cases are the same is shown by comparing

the Complaint and the Petition for Certiorari. The statement of facts in the Complaint

is a word-for-word copy of the fact statement in the Petition for Writ of Certiorari.

Paragraphs 16-21 of the Complaint are copied verbatim from the Petition, as well as

most of paragraphs 24 and 25. Likewise, the legal arguments in both are the same. In

fact, Collins’s Constitutional argument in paragraphs 37-41 of the Complaint is an

exact copy of the argument made in his Petition for Writ of Certiorari.

          The same claim or cause of action—the validity of the 1944 judgment—is

involved in both cases, and res judicata bars Collins’s suit.

                                                        Conclusion

          Because all of the elements are met, res judicata applies to bar the claims in this

case, and the case should be dismissed.

                                                             Respectfully submitted,


                                                             By:          /s/ Ben A. Baring, Jr.
                                                                       PAUL J. McCONNELL, III
                                                                       pmcconnell@dhmtlaw.com
                                                                       State Bar No.: 13447500
                                                                       Federal I.D. No.: 1749
                                                                       BEN A. BARING, JR.
                                                                       bbaring@dhmtlaw.com
                                                                       State Bar No. 01739050
                                                                       Federal I.D. No.: 1541
                                                                       R. TRAVIS PIPER
                                                                       tpiper@dhmtlaw.com
                                                                       State Bar No.: 24070421
                                                                       Federal I.D. No.: 1106341
                                                                       1177 West Loop South, Suite 1700
                                                                       Houston, Texas 77027
                                                                       Phone No.: (713) 871-2000
                                                                       Fax No.: (713) 871-2020


4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 8 of 10
        Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 9 of 10




                                                             By:       /s/ Carl R. Dawson
                                                                       CARL R. DAWSON
                                                                       cdawson@rdlaw.com
                                                                       State Bar No. 05599100
                                                                       Federal I.D. No. 16860
                                                                       770 South Post Oak Lane, Suite 600
                                                                       Houston, Texas 77056
                                                                       Phone No.: (713) 955-8368
                                                                       Fax No.: (713) 960-8491


OF COUNSEL:

DELANGE, HUDSPETH, MCCONNELL
& TIBBETS, L.L.P.
PAUL J. McCONNELL, III
pmcconnell@dhmtlaw.com
State Bar No.: 13447500
Federal I.D. No.: 1749
BEN A. BARING, JR.
bbaring@dhmtlaw.com
State Bar No. 01739050
Federal I.D. No.: 1541
R. TRAVIS PIPER
tpiper@dhmtlaw.com
State Bar No.: 24070421
Federal I.D. No.: 1106341
1177 West Loop South, Suite 1700
Houston, Texas 77027
Phone No.: (713) 871-2000
Fax No.: (713) 871-2020

RYAN & DAWSON
CARL R. DAWSON
cdawson@rdlaw.com
State Bar No. 05599100
Federal I.D. No. 16860
770 South Post Oak Lane, Suite 600
Houston, Texas 77056
Phone No.: (713) 955-8368
Fax No.: (713) 960-8491

ATTORNEYS FOR DEFENDANT D. R. HORTON-TEXAS, LTD.




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 9 of 10
       Case 4:20-cv-01897 Document 5 Filed on 06/19/20 in TXSD Page 10 of 10




                                         CERTIFICATE OF SERVICE

      The undersigned certifies that on the 19TH day of June, 2020, a true and correct
copy of D. R. Horton-Texas, Ltd.’s Motion to Dismiss was sent to the following
attorneys of record via E-Service Notification through the electronic filing service
provider:

             Toni L. Sharretts Collins                               Toni L. Sharretts Collins
                                                                     Law Office of Toni L. Sharretts
                                                                     Collins
                                                                     11054 North Hidden Oaks
                                                                     Conroe, Texas 77384
                                                                     iceattorney@aol.com
                                                                     Attorneys for Plaintiff




                                                             ______/s/ Ben A. Baring, Jr.
                                                             Ben A. Baring, Jr.




4794-038 Defendant D. R. Horton-Texas, Ltd.’s Motion to Dismiss Page 10 of 10
